Case 2:19-cv-00044-RWS-RSP Document 25 Filed 07/08/19 Page 1 of 6 PageID #: 227



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION
 PORTUS SINGAPORE PTE LTD AND                   §
 PORTUS PTY LTD,                                §
                                                §
          Plaintiffs,
                                                §
                                                         Case No. 2:19-cv-00044-RWS-RSP
 v.                                             §
                                                §
 AT&T DIGITAL LIFE, INC.,                       §
                                                §
           Defendant.
                                                §

                                 DOCKET CONTROL ORDER

          In accordance with the scheduling conference held in this case, it is hereby

 ORDERED that the following schedule of deadlines is in effect until further order of this Court:

     October 19, 2020       *Jury Selection — 9:00 a.m. in Marshall, Texas before Judge Robert
                            Schroeder, III

     September 22, 2020      *Pretrial Conference — 9:00 a.m. in Marshall, Texas before Judge
                             Roy Payne

     September 8, 2020       *Notify Deputy Clerk in Charge regarding the date and time by which
                             juror questionnaires shall be presented to accompany by jury
                             summons if the Parties desire to avail themselves the benefit of using
                             juror questionnaires1

     September 8, 2020      *Notify Court of Agreements Reached During Meet and Confer

                            The parties are ordered to meet and confer on any outstanding
                            objections or motions in limine. The parties shall advise the Court of
                            any agreements reached no later than 1:00 p.m. three (3) business days
                            before the pretrial conference.

     September 8, 2020       *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                             Proposed Verdict Form, Responses to Motions in Limine, Updated
                             Exhibit Lists, Updated Witness Lists, and Updated Deposition
                             Designations


 1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
 in Advance of Voir Dire.

                                                 1
Case 2:19-cv-00044-RWS-RSP Document 25 Filed 07/08/19 Page 2 of 6 PageID #: 228




  August 31, 2020           *File Notice of Request for Daily Transcript or Real Time Reporting.

                            If a daily transcript or real time reporting of court proceedings is
                            requested for trial, the party or parties making said request shall file a
                            notice with the Court and e-mail the Court Reporter, Shelly Holmes,
                            at shelly_holmes@txed.uscourts.gov.

  August 24, 2020           File Motions in Limine

                            The parties shall limit their motions in limine to issues that if
                            improperly introduced at trial would be so prejudicial that the Court
                            could not alleviate the prejudice by giving appropriate instructions to
                            the jury.

  August 24, 2020           Serve Objections to Rebuttal Pretrial Disclosures

  August 10, 2020           Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                            Disclosures

  August 3, 2020            Serve Pretrial Disclosures (Witness List, Deposition Designations,
                            and Exhibit List) by the Party with the Burden of Proof

  July 27, 2020             *Response to Dispositive Motions (including Daubert Motions).
                            Responses to dispositive motions that were filed prior to the
                            dispositive motion deadline, including Daubert Motions, shall be due
                            in accordance with Local Rule CV-7(e), not to exceed the deadline as
                            set forth in this Docket Control Order.2 Motions for Summary
                            Judgment shall comply with Local Rule CV-56.

  July 13, 2020             *File Motions to Strike Expert Testimony (including Daubert
                            Motions)

                            No motion to strike expert testimony (including a Daubert motion)
                            may be filed after this date without leave of the Court.




 2
   The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
 to oppose a motion in the manner prescribed herein creates a presumption that the party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
 Motions, the deadline for Response to Dispositive Motions controls.

                                                  2
Case 2:19-cv-00044-RWS-RSP Document 25 Filed 07/08/19 Page 3 of 6 PageID #: 229




  July 13, 2020       *File Dispositive Motions

                      No dispositive motion may be filed after this date without leave of the
                      Court. July 13, 2020

                      Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                      Motions to extend page limits will only be granted in exceptional
                      circumstances. Exceptional circumstances require more than
                      agreement among the parties.

  July 10, 2020       Deadline to Complete Expert Discovery

  June 15, 2020       Serve Disclosures for Rebuttal Expert Witnesses

  May 18, 2020        Deadline to Complete Fact Discovery and File Motions to Compel
                      Discovery

  May 18, 2020        Serve Disclosures for Expert Witnesses by the Party with the Burden
                      of Proof

  April 9, 2020       Comply with P.R. 3-7 (Opinion of Counsel Defenses)

  March 19, 2020      *Claim Construction Hearing — 9:00 a.m. in Marshall, Texas before
                      Judge Roy Payne

  March 5, 2020       *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

  February 27, 2020   *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

  February 20, 2020   Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

  February 6, 2020    Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                      Submit Technical Tutorials (if any)

                      Good cause must be shown to submit technical tutorials after the
                      deadline to comply with P.R. 4-5(a).

  February 6, 2020    Deadline to Substantially Complete Document Production and
                      Exchange Privilege Logs

                      Counsel are expected to make good faith efforts to produce all
                      required documents as soon as they are available and not wait until
                      the substantial completion deadline.




                                           3
Case 2:19-cv-00044-RWS-RSP Document 25 Filed 07/08/19 Page 4 of 6 PageID #: 230




  January 23, 2020         Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                           Discovery)

  January 16, 2020         File Response to Amended Pleadings

  January 2, 2020          *File Amended Pleadings

                           It is not necessary to seek leave of Court to amend pleadings prior to
                           this deadline unless the amendment seeks to assert additional patents.

  December 23, 2019        Comply with P.R. 4-3 (Joint Claim Construction Statement)

  December 5, 2019         Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

  November 14, 2019        Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

  November 14, 2019        Deadline to Complete Mediation

                           The parties are responsible for ensuring that a mediation report is filed
                           no later than 5 days after the conclusion of mediation.
  August 16, 2019          Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

  July 3, 2019             *File Proposed Protective Order and Comply with Paragraph 1 & 3 of
                           the Discovery Order (Initial and Additional Disclosures)

                           The Proposed Protective Order shall be filed as a separate motion with
                           the caption indicating whether or not the proposed order is opposed in
                           any part.

  June 26, 2019            *File Proposed Docket Control Order and Proposed Discovery Order

                           The Proposed Docket Control Order and Proposed Discovery Order
                           shall be filed as separate motions with the caption indicating whether
                           or not the proposed order is opposed in any part.

  June 19, 2019            Join Additional Parties

  June 15, 2019            *File Notice of Mediator

  May 29, 2019             Comply with P.R. 3-1 & 3-2 (Infringement Contentions)



 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
 shown merely by indicating that the parties agree that the deadline should be changed.

                                                4
Case 2:19-cv-00044-RWS-RSP Document 25 Filed 07/08/19 Page 5 of 6 PageID #: 231



                                ADDITIONAL REQUIREMENTS

        Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
 mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
 Court will appoint a mediator. The parties should not file a list of mediators to be considered by
 the Court.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
 the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)     The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)     The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

 (c)     The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining
 deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (`DCO’).”




                                                   5
Case 2:19-cv-00044-RWS-RSP Document 25 Filed 07/08/19 Page 6 of 6 PageID #: 232


        SIGNED this 3rd day of January, 2012.
        SIGNED this 8th day of July, 2019.




                                                 ____________________________________
                                                 ROY S. PAYNE
                                                 UNITED STATES MAGISTRATE JUDGE




                                             6
